Matthew M. Levy, J.
This is an ex parte application by the petitioner Congregation for judicial authorization to distribute out of its general cash fund the sum of $125 to each of its members or a total gift of $6,125. The petitioner is a religious corporation whose total assets amount to $13,600, consisting of cemetery plots, religious scriptures, and cash in bank. The membership is forty-nine in number. .
The application is denied. No statute or precedent has been presented to support the petition. Section 5 of the Religious Corporations Law provides for the permissible area of corporate disbursement. If the proposed disposition of the funds is for one of the uses specified, judicial authorization is not required; if beyond the scope of statutory sanction, judicial approval is inappropriate.